      Case 2:20-cv-00338 Document 1 Filed 10/26/20 Page 1 of 15 PageID #: 1




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION

 UNICORN ENERGY GMBH                            )
                                                )
                             Plaintiff,         )
                                                )
                  v.                            )      C.A. No. _____________
                                                )
 TESLA, INC.                                    )   DEMAND FOR JURY TRIAL
                                                )
                             Defendant.         )


                         COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Unicorn Energy GmbH (“Unicorn”) hereby alleges, for its Complaint against

Defendant Tesla, Inc. (“Tesla”), on personal knowledge as to Unicorn’s own actions and on

information and belief as to the actions of others, as follows:

                                     OVERVIEW OF THE ACTION

        1.       This is a patent infringement action brought under 35 U.S.C. § 271 arising from

Tesla’s infringement of Unicorn’s United States Patent No. 10,008,869 by the manufacture, use,

and sale of, and offer to sell, the Powerpack, a fully integrated, AC-connected, energy storage

system. Tesla uses Unicorn’s patented energy storage technology in Tesla’s Powerpack. Unicorn

brings this action to remedy Tesla’s infringement of Unicorn’s innovative, patented technology.

                                          THE PARTIES

        2.       Unicorn, previously known as EnergyTube Holding GmbH and as Ropa

Engineering GmbH, is a foreign company organized and existing under the laws of Germany,

having a principal place of business at Universitätspark 1, 73525 Schwäbisch-Gmünd, Germany.

        3.       Tesla is a corporation organized and existing under the laws of the state of

Delaware, having a principal place of business at 3500 Deer Creek Road, Palo Alto, CA 94304.



4810-6686-3818 45068.00001
      Case 2:20-cv-00338 Document 1 Filed 10/26/20 Page 2 of 15 PageID #: 2




                                     JURISDICTION AND VENUE

        4.          This is an action for patent infringement arising under the patent laws of the United

States, 35 U.S.C. § 1, et seq. This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331

and 1338(a) because this is a civil action arising under the Patent Act.

        5.          This Court has personal jurisdiction over Tesla. Tesla has continuous and

systematic business contacts with the State of Texas, including with the Eastern District of Texas.

Tesla, directly or through subsidiaries or intermediaries (including distributors, retailers, and

others), conducts its business extensively throughout Texas, by shipping, distributing, offering for

sale, selling, and advertising (including through interactive web pages) the Powerpack in the State

of Texas and the Eastern District of Texas.

        6.          Tesla, directly and through subsidiaries or intermediaries (including distributors,

retailers, and others), has purposefully and voluntarily placed its infringing Powerpack into this

District and into the stream of commerce with the intention and expectation that the Powerpack

will be purchased for use in this District. Tesla has offered and sold and continues to offer and sell

the Powerpack for delivery and use in this District.

        7.          Venue is proper in this Court under 28 U.S.C. § 1400(b) because Tesla has a

regular and established place of business in this District and has committed acts of infringement

in this District.

        8.          Tesla occupies several permanent, physical places within this District from which

it conducts business. For example, Tesla has physical stores, including in some cases service

centers as well, in the following locations in this District: (1) 5800 Democracy Drive, Plano, Texas,

75024; (2) 7500 Windrose Avenue Space B185, Plano, Texas, 75024; and (3) 3408 S SW Loop

323, Tyler, Texas, 75701.


                                                      2
     Case 2:20-cv-00338 Document 1 Filed 10/26/20 Page 3 of 15 PageID #: 3




                                                                          Tesla Gallery and
                                                                       Service Center located at
                                                                       5800 Democracy Drive,
                                                                         Plano, Texas, 75024




         9.    As another example of permanent, physical places within this District from which

Tesla carries out its business, Tesla has a number of Supercharger stations in this District, including

at least the following: (1) Texarkana Supercharger, 3101 Mall Drive, Texarkana, Texas 75503;

(2) Sulphur Springs Supercharger, 300 West Tomlinson Street, Sulphur Springs, Texas 75482;

(3) Lindale Supercharger, 17044 I-20, Lindale, Texas 75706; and (4) Nacogdoches Supercharger,

2615 NW Stallings Drive, Nacogdoches, Texas 75964. These Supercharger stations have

commercial signage identifying the location as a regular and established place of Tesla’s business,

are operated by Tesla to provide charging for Tesla vehicles for a fee, and are closely monitored

and serviced by Tesla service technicians.

   10.         Tesla has committed acts of infringement in this District by offering for sale and

selling the Powerpack for delivery, installation and use in this District, including through sales

made to Electrify America. Pursuant to these sales, Tesla has delivered, installed (either itself or

through authorized agents), and used (at least for testing) Powerpacks at multiple locations in this

District, including (1) 602 South Jefferson Avenue, Mt. Pleasant, Texas 75455 and (2) 2750 West

University, Denton, Texas 76201. Tesla also has induced infringement within this District by

regularly servicing (either itself or through authorized agents) Powerpacks at multiple locations in

this District, including the foregoing locations.

                                                    3
     Case 2:20-cv-00338 Document 1 Filed 10/26/20 Page 4 of 15 PageID #: 4




                                                                           Electrify America
                                                                        charging station located
                                                                          at 602 S. Jefferson
                                                                         Avenue, Mt. Pleasant,
                                                                               TX 75455



                        Powerpacks



Tesla has further induced infringement in this District by providing manuals and documentation

teaching use of the infringing Powerpacks, as well as by providing software to owners and/or

operators of Powerpacks located in this District that enable the owners and/or operators to

(1) monitor and control the Powerpack, including site energy consumption in real time; (2) view a

live graph of daily, weekly, monthly or annual energy generation and consumption, as well as

Powerpack charge and discharge activity; and (3) receive real-time notifications of power outages

and knowledge of when Powerpack begins powering at the installation site.

                                            COUNT I

                         (Infringement of U.S. Patent No. 10,008,869)

       11.     On June 26, 2018, the United States Patent and Trademark Office duly issued U.S.

Patent No. 10,008,869, entitled “SUPPLY NETWORK COMPONENT FOR A SUPPLY

NETWORK” (the “’869 patent”). A true and correct copy of the ’869 patent is attached hereto as

Exhibit A. The ’869 patent is directed to an energy storing component that communicates with and

transfers electrical energy to at least one further energy storing component for a supply network.




                                                4
     Case 2:20-cv-00338 Document 1 Filed 10/26/20 Page 5 of 15 PageID #: 5




         12.   The ’869 patent has been in full force and effect since its issuance. Unicorn owns

by assignment the entire right, title, and interest in and to the ’869 patent, including the right to

seek damages for past, current, and future infringement thereof.

         13.   Tesla began selling and offering to sell the Powerpack in or about September 2016.

Tesla manufactures the Powerpack in the United States.

         14.   Tesla has infringed and continues to infringe the ‘869 patent, including at least

claims 1 and 27, pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by

making, using, offering to sell, selling, exporting from, and/or exporting into the United States

Tesla’s Powerpack, without authority or license.

   15.         Tesla indirectly infringes the ’869 patent, including at least claims 1 and 27,

pursuant to 35 U.S.C. § 271(b), by (among other things) and with specific intent or willful

blindness, actively aiding and abetting infringement by others, such as Tesla’s partners, customers

and end-users, in this District and elsewhere in the United States. For example, Tesla’s partners,

customers and end-users directly infringe through their use of the inventions claimed in the ’869

patent. Tesla induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the Powerpack, and providing instructions,

documentation, and other information to customers and end-users informing them to use the

Powerpack in an infringing manner, including on-site technical support and services, online

technical support, training, marketing, product manuals, and advertisements, and providing

software and mobile applications enabling customers and end-users to control and operate the

Powerpacks. As a result of Tesla’s inducement, Tesla’s partners, customers and end-users use the

Powerpack in the way that Tesla intends and that directly infringes the ’869 patent. Tesla has

known of the ’869 patent, and that the Powerpack infringes the ’869 patent, or has been willfully

                                                  5
     Case 2:20-cv-00338 Document 1 Filed 10/26/20 Page 6 of 15 PageID #: 6




blind to such infringement, since at least the filing of this Complaint. Despite this knowledge of

the ’869 patent and that the Powerpack infringes the ’869 patent, Tesla has continued to perform

these affirmative acts with the intent, or willful blindness, that the induced acts directly infringe

the ’869 patent.

       16.     Tesla also indirectly infringes the ’869 patent, including at least claims 1 and 29,

pursuant to 35 U.S.C. § 271(c), by contributing to direct infringement committed by others, such

as customers and end-users, in this District and elsewhere in the United States. Tesla’s affirmative

acts of selling and offering to sell, in this District and elsewhere in the United States, the

Powerpack and causing the Powerpack to be manufactured, used, sold, and offered for sale,

contribute to Tesla’s customers’ and end-users’ use of the Powerpack, such that the ’869 patent is

directly infringed. The Powerpack is a material part of the invention of the ’869 patent, is not a

staple article or commodity of commerce, has no substantial non-infringing use, and is known by

Tesla to be especially made or adapted for use in the infringement of the ’869 patent. Tesla has

known of the ’869 patent, and that the Powerpack infringes the ’869 patent, or has been willfully

blind to such infringement, since at least the filing of this Complaint. Despite this knowledge of

the ’869 patent and that the Powerpack infringes the ’869 patent, Tesla has continued to perform

these affirmative acts with knowledge of the ’869 patent and with intent, or willful blindness, that

they cause the direct infringement of the ’869 patent.

       17.     Claim 1 of the ’869 patent is reproduced below with the addition of labels [a], [b],

[c], [d], and [e] corresponding to limitations of the claim.

               1. An energy storing component for a supply network for electrical energy as a

               network medium, comprising:




                                                  6
     Case 2:20-cv-00338 Document 1 Filed 10/26/20 Page 7 of 15 PageID #: 7




                      [a]     at least one contact unit for contacting a further energy storing

                      component of the supply network;

                      [b]     an energy store comprising at least one battery cell, and

                      [c]     at least one gateway for coupling the at least one contact unit with

                      the energy store,

                      [d]     wherein the at least one contact unit has a communication interface

                      for communicating with a further energy storing component of the supply

                      network and a transport interface for transporting the electrical energy to

                      the further energy storing component;

                      [e]     wherein the energy storing component comprises at least one switch

                      for separating the energy store from the network medium, the energy storing

                      component being configured to cooperate with the communication interface

                      such that the energy storing component is separated from the network

                      medium in response to an autonomous identification of incompatibility of

                      the energy storing component with the present supply network.

   18.         The Powerpack embodies each and every limitation of at least claims 1 and 27 of

the ’869 patent, literally or under the doctrine of equivalents, as described in the non-limiting

examples set forth below. These non-limiting examples are preliminary and are not intended to

limit Unicorn’s right to modify these non-limiting examples or allege that other aspects of the

Powerpack infringe the identified claims, or any other claims, of the ’869 patent.




                                                7
     Case 2:20-cv-00338 Document 1 Filed 10/26/20 Page 8 of 15 PageID #: 8




       “1.     An energy storing component for a supply network for electrical energy as a

   network medium, comprising:”

       19.     The Powerpack typically has at least sixteen energy storing components, referred

to as pods, each with an isolated DC/DC converter. The architecture of the Powerpack’s energy

storing components and onboard power electronics optimize performance across the array and

enable easy swapping of energy storing components. An energy storing component of the

Powerpack is identified in the image below.




                                                                     Energy Storing
                                                                      Component




       “[a]    at least one contact unit for contacting a further energy storing component of

       the supply network;”

       20.     Each energy storing component of the Powerpack has a contact unit that includes a

communication interface that communicates data and an transport interface that transports

electrical energy. The contact unit is connected to other energy storing components of the

Powerpack via a central line, or system bus. The contact unit, communication interface, and

transport interface are identified in the image below.
                                                  8
     Case 2:20-cv-00338 Document 1 Filed 10/26/20 Page 9 of 15 PageID #: 9




                                                                  Communication Interface




                                                                 Transport Interface




                                                                 Contact Unit




       “[b]      an energy store comprising at least one battery cell, and”

       21.       Each energy storing component of the Powerpack has one or more battery cells.

        “[c]     at least one gateway for coupling the at least one contact unit with the energy

       store,”

       22.       Each energy storing component of the Powerpack has an isolated DC/DC converter

that can convert between a low-voltage battery DC and a high-voltage bus DC. The DC/DC

converter is used for DC/DC conversion to and from the battery of each individual energy storing

component, and transmits voltage to the bus through the contact unit. Accordingly, the DC/DC

converter serves as a gateway that couples the battery with the contact unit (and thereby to the

central bus).



                                                9
    Case 2:20-cv-00338 Document 1 Filed 10/26/20 Page 10 of 15 PageID #: 10




       “[d]    wherein the at least one contact unit has a communication interface for

       communicating with a further energy storing component of the supply network and

       a transport interface for transporting the electrical energy to the further energy

       storing component;”

       23.     Each energy storing component of the Powerpack has a contact unit that includes a

communication interface and a transport interface. The contact unit is connected to other energy

storing components of the Powerpack via a central line, or system bus. The communication

interface communicates data to other energy storing components and the transport interface

transports electrical energy to other energy storing components. The contact unit, communication

interface, and transport interface are identified in the image following paragraph 15 above.

        “[e]   wherein the energy storing component comprises at least one switch for

       separating the energy store from the network medium, the energy storing component

       being configured to cooperate with the communication interface such that the energy

       storing component is separated from the network medium in response to an

       autonomous identification of incompatibility of the energy storing component with

       the present supply network.”

       24.     Each energy storing component of the Powerpack has an isolated DC/DC converter.

The isolated DC/DC converter includes at least one switch, which can be used to separate the

energy store (i.e., one or more battery cells) from the network medium (i.e., electrical energy).

       25.     Each isolated DC/DC converter is configured to cooperate with the communication

interface. Each isolated DC/DC converter includes battery management hardware that can

communicate with the rest of the network about the health and power of the battery cell in the




                                                10
    Case 2:20-cv-00338 Document 1 Filed 10/26/20 Page 11 of 15 PageID #: 11




energy storing component. This communication is facilitated by the communication line located

within the contact unit.

        26.     The isolated DC/DC converter itself (i.e., autonomously) identifies incompatibility

of the energy storing component with the electrical energy network based on one or more signals

received by the energy storing component from the system bus. Upon such identification of

incompatibility, and as determined by the converter circuitry of the DC/DC converter based on the

one or more signals, the converter circuitry interrupts the flow of electricity from the one or more

battery cells in the energy storing component to the electrical energy network.

        27.     Claim 27 of the ’869 patent is reproduced below with the addition of labels [a], [b],

[c], [d], [e], and [f] corresponding to limitations of the claim.

                27. An energy storage block for a supply network for electrical energy as a network

                medium, wherein the energy storage block comprises:

                        [a]     a plurality of energy storing components for a supply network for

                        electrical energy as a network medium, each supply network component

                        comprising:

                        [b]     at least one contact unit for contacting a further energy storing

                        component of the supply network;

                        [c]     an energy store comprising at least one battery cell, and

                        [d]     at least one gateway for coupling the at least one contact unit with

                        the energy store;

                        [e]     wherein the at least one contact unit has a communication interface

                for communicating with a further energy storing component of the supply network

                and a transport interface for transporting the electrical energy to the further energy

                                                  11
   Case 2:20-cv-00338 Document 1 Filed 10/26/20 Page 12 of 15 PageID #: 12




               storing component, wherein the plurality of supply network components are

               connected in parallel or in series with one another;

                      [f]     wherein each of the energy storing components comprises at least

               one switch for separating its respective energy store from the network medium,

               each of the energy storing component being configured to cooperate with the

               communication interface such that the respective energy storing component is

               separated from the network medium in response to an autonomous identification of

               incompatibility of the respective energy storing component with the present supply

               network.

        “27.   An energy storage block for a supply network for electrical energy as a

   network medium, wherein the energy storage block comprises:”

       28.     The Powerpack includes an energy storing block typically having at least sixteen

energy storing components, referred to as pods, each with an isolated DC/DC converter. The

architecture of the electronic storing components and onboard power electronics optimize

performance across the array and enable easy swapping of electronic storing components. The

energy storing block of the Powerpack is identified in the image below.




                                                12
    Case 2:20-cv-00338 Document 1 Filed 10/26/20 Page 13 of 15 PageID #: 13




                                                                         Energy Storing
                                                                             Block




        29.     The remaining limitations of claim 27 are satisfied by the non-limiting examples

set forth in paragraphs 19 through 26 above, except for limitation [e] which recites the following

additional language not found in the corresponding limitation of claim 1: “wherein the plurality of

supply network components are connected in parallel or in series with one another.” The Tesla

Powerpack satisfies this limitation because the supply network components are connected in

parallel.

        30.     Unicorn has been damaged as a result of Tesla’s acts of infringement in an amount

subject to proof at trial.

        31.     Tesla’s infringement of the ’869 patent from and after the filing of this Complaint

is willful, making this an exceptional case that warrants an award of attorneys’ fees to Unicorn

pursuant to 35 U.S.C. § 285.

                                     PRAYER FOR RELIEF

        WHEREFORE, Unicorn prays for a judgment in its favor and against Tesla and

respectfully requests the following relief:
                                                13
    Case 2:20-cv-00338 Document 1 Filed 10/26/20 Page 14 of 15 PageID #: 14




        A.       A judgment that Tesla infringes the ’869 patent;

        B.       Damages for infringement of the ’869 patent in an amount to be determined at trial;

        C.       An order permanently enjoining Tesla from further infringement of the ’869 patent;

        D.       For other monetary relief, including costs and expenses and pre- and post-judgment

interest;

        E.       A determination that Tesla’s infringement of the ’869 patent patents has been and

is willful from and after the filing of this Complaint, and an award of enhanced damages, up to

and including trebling of the damages awarded to Unicorn;

        F.       A determination that this is an exceptional case under 35 U.S.C. § 285 and an award

of attorneys’ fees and costs to Unicorn;

        G.       An order awarding Unicorn any such other relief as the Court may deem just and

proper under the circumstances.

                                            JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Unicorn hereby demands

a jury trial as to all issues so triable.



Date: October 26, 2020                         CAPSHAW DERIEUX, LLP

                                               /s/ Elizabeth L. DeRieux
                                               Elizabeth L. DeRieux
                                               Texas State Bar No. 05770585
                                               114 East Commerce Avenue
                                               Gladewater, Texas 75647
                                               (903) 845-5770
                                               ederieux@capshawlaw.com

                                               Attorneys for Plaintiff
                                               Unicorn Energy GmbH



                                                 14
   Case 2:20-cv-00338 Document 1 Filed 10/26/20 Page 15 of 15 PageID #: 15




OF COUNSEL:
David I. Gindler
Gary N. Frischling
David C. Jonas
MILBANK LLP
2029 Century Park East, 33rd Floor
Los Angeles, CA 90067-3019
(424) 386-4000

Sean Hyberg
MILBANK LLP
55 Hudson Yards
New York, NY 10001-2163
(212) 530-5000




                                     15
